Citation Nr: 1723894	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  07-27 599	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a back disability, to include as secondary to a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction over the appeal has since been assumed by the RO in Cleveland, Ohio.

In January 2009, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's electronic claims file.  The Veterans Law Judge who conducted that hearing is no longer employed by the Board.  In February 2016, the Veteran was afforded a new hearing, per his request; however, he failed to attend the scheduled hearing without explanation.  As such, the Board has concluded that the Veteran has withdrawn his request for a new hearing.  


FINDINGS OF FACT

1. The Veteran's bilateral chondromalacia patella did not have onset during active service and is not otherwise etiologically linked to any incident of active service, to include multiple parachute jumps.

2. The Veteran's degenerative arthritis of the thoracolumbar spine did not have onset during active service, and is not otherwise etiologically lined to any incident of active service, to include multiple parachute jumps.



CONCLUSIONS OF LAW

1. The criteria for service connection of a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

2. The criteria for service connection of a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in March 2006 and June 2007.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, military personnel records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    


Service Connection

The Veteran seeks service connection for a bilateral knee disability, diagnosed as chondromalacia patella, and a low back disability, diagnosed as degenerative arthritis of the spine.  He contends that those disabilities are the result of his completing multiple parachute jumps during active service.  He also contends that his low back disability is secondary to his bilateral knee disability.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).

After careful review of the record, the Board finds that service connection should not be granted for either disability.

As discussed above, the Veteran has a present diagnosis of bilateral chondromalacia patella and degenerative arthritis of the spine.  However, a review of the Veteran's service treatment records do not show any treatment for a knee or low back injury or disability during active service, and his separation examination is silent as to any such issues.  Nonetheless, the Veteran has testified that he completed multiple parachute jumps during active service, and his DD 214 confirms that he earned a the Parachute Badge during active service.  As such, the Board must consider any possible medical nexus between his present disabilities and his parachuting activities during active service.  

In November 2006, the Veteran was afforded a VA examination of his bilateral knee disability.  The examiner conducted a physical examination and reviewed the Veteran's complete medical history before opining against a nexus to active service.  Specifically, the examiner stated that there is no credible scientific medical literature that supports the Veteran's contention that his knee pain is caused by jumping from planes.  The Veteran had no complaints of joint pain until 2005 and there is no documentation of any knee injury or pain while on active duty.  The separation examination listed the lower extremities as normal.  Therefore, based on physical examination, service medical records, medical literature, and the Veteran's current complaints of knee pain, his chondromalacia patella was not related to active duty military service.  

In August 2007, the Veteran submitted a medical statement from a private osteopath.  In that letter, the physician states that the Veteran complains of bilateral knee and low back pain, which the Veteran reports is the result of his various parachute jumps in service.  Although the physician reiterates the Veteran's contention, he does not provide an actual medical nexus opinion regarding the cause of the Veteran's pain, nor an actual diagnosis associated with either disability.  

For his part, the Veteran testified in his hearing that he experienced knee pain fallowing a parachute jump during active service, and that his low back pain commenced shortly thereafter.  

In July 2016, the Veteran was afforded a VA examination in connection with his low back pain.  Degenerative arthritis of the thoracolumbar spine was diagnosed.  The examiner reviewed the entire record, including the Veteran's recorded and reported medical history, and opined against a nexus to service, as well as secondary causation or worsening by his knee disability.  Specifically, the examiner stated that arthritis of the lumbosacral spine is part of the normal aging process and there is no objective medical evidence that the condition originated during service or is otherwise etiologically related to service or events on active duty.  Therefore, because his arthritis of the spine is part of the normal aging process, it was not related to the Veteran's parachute jumps in service in the 1960's.  Also, by virtue of the normal aging process, it is not related to or permanently worsened by the Veteran's bilateral knee disability.

In January 2017, an addendum opinion was obtained regarding the Veteran's claimed knee disability.  The examiner reviewed the entire claims file, including the Veteran's assertions regarding onset of symptoms during active service, and again opined against a nexus to service.  Specifically, he examiner stated that the Veteran was not seen for nor treated for a knee condition while on active military duty, or within one year of separation from service.  His separation physical in June 1967 was silent for any knee conditions.  After service, the Veteran was able to work physically demanding jobs as a laborer/truck driver.  He was able to do activities such as hunting, fishing and walking two miles per day.  In 2005, 38 years after separation, the Veteran complained of generalized joint pains.  In 2006, his VA examination was negative for arthritis.  The examiner noted the 2007 private physician's letter regarding complaints of knee pain, but noted that no treatment was rendered and no evidence of follow up care given.  The Veteran's body-mass index (BMI) places him in the overweight by mainly obese category, which can put stress on the knees and lead to subjective complaints of pain.  As such, his claimed knee condition is less likely than not to have originated during service or and is otherwise not etiologically related to service, to include his parachute jumps.  

The Board has reviewed the remaining evidence of record, including his VA treatment records and private treatment records, but they did not reveal any evidence which address a possible nexus to military service.

In light of the above, the Board finds that service connection should not be granted for either disability.  Here, the Board finds particularly persuasive, the July 2016 VA examination report and the January 2017 addendum opinion, which opined against direct service connection for both disabilities.  Those opinions were rendered in contemplation of the complete medical record, including the Veteran's private and VA treatment records, military treatment records, and his own statements regarding onset of symptomatology, as well as in contemplation of known medical principles.  As such, the Board finds them to be persuasive in this matter.

The Board does recognize that the August 2007 private physician's letter does state that the Veteran's knee and low back disabilities are related to his parachute jumps, but finds that letter to be less persuasive.  That letter failed to provide any actual diagnosis for either condition, instead merely noting a history of pain.  Further, the letter appears to merely repeat the Veteran's own conclusions regarding the cause of his low back and knee pain.  It does not provide any discussion of any depth regarding how the conclusion was reached.  Further, the Board notes that the January 2017 examiner also considered that letter in rendering the addendum opinion and found it to be non-persuasive as it failed to address any actual diagnosis or subsequent treatment.  As such, the Board finds that that letter to be less persuasive than the 2016 and 2017 VA opinions.

Likewise, the Board acknowledges the Veteran's contentions.  Here, the Board observes that the Veteran is competent to report observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, while such lay evidence of symptoms may be competent on a variety of matters concerning the nature and cause of disability, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of chondromalacia patella and arthritis of the spine, especially in light of the VA examiners' conclusions to the contrary and the fact that the evidence fails to demonstrate the onset of either disability in service.  See id.  

As far as any assertion the Veteran has made regarding the existence of symptoms since active duty service, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Specifically, it is noted that many years passed between his active duty service and the first time his disorders were clinically observed.  Moreover, the Board notes that the Veteran submitted a claim for another disorder what was denied in a February 1982 rating decision, where neither a back or knee disorder was claimed.  

The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to other disorders, but made no reference to the other scars he claims now weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had knee of back symptoms at that time, as he now claims, there seems to be no reason why he would not have identified them at that time.

Regarding the secondary service connection claim for arthritis of the spine, the Board notes that the Veteran has failed to prove that his bilateral knee condition should be service-connected, and as such, no secondary service connection claim can be granted.  Further, the Board also notes that the July 2016 VA examiner failed to find any causation or aggravation of the spine disability by the Veteran's knee disability.  As such, secondary service connection cannot be granted.  

Finally, the Board has reviewed the evidence of record, but has found no evidence that the Veteran's arthritis of the spine had onset within one year of separation from active service.  As such, service connection on a presumptive basis is not appropriate in this matter.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's in-service parachute jumps and the currently claimed disabilities, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a knee disability or a low back disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a low back disability is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


